IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. WR-78,119-01


EX PARTE ELIJAH DWAYNE JOUBERT





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 944756-A IN THE 351ST DISTRICT COURT

OF HARRIS COUNTY



Per Curiam.  

O R D E R


	In October 2004, a jury convicted applicant of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Texas Code of Criminal Procedure article
37.071, and the trial court, accordingly, set punishment at death.  This Court affirmed
applicant's conviction and sentence on direct appeal.  Joubert v. State, 235 S.W.3d 729 (Tex.
Crim. App. 2007).
	Applicant presents seventeen allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  The trial court held an evidentiary hearing
and subsequently entered findings of fact and conclusions of law. The trial court
recommended that relief be denied.
	This Court has reviewed the record with respect to the allegations made by applicant. 
We adopt the trial court's findings and conclusions.  Also, with regard to Allegations three,
five, seven, nine, and eleven through sixteen, we make the additional finding that claims that
should have been raised on direct appeal cannot be reviewed on habeas.  See Ex parte Banks,
769 S.W.2d 539 (Tex. Crim. App. 1998).  Based upon the trial court's findings and
conclusions and our own review, relief is denied.
	IT IS SO ORDERED THIS THE 25TH DAY OF SEPTEMBER, 2013.

Do Not Publish